UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5126



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEVIN MCDONALD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-04-255)


Submitted: August 24, 2006                 Decided: August 28, 2006



Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William J. Dinkin, DINKIN, PURNELL & JOHNSON, PLLC, Richmond,
Virginia, for Appellant. Chuck Rosenberg, United States Attorney,
Alexandria, Virginia; Elizabeth C. Wu, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kevin McDonald appeals his conviction for conspiracy to

distribute more than fifty grams of cocaine base.             On appeal, he

asserts   that    the   evidence    was   insufficient   to    support   his

conviction.   We affirm.

           The Government established that Jamal Clark supplied

McDonald with multi-gram quantities of crack cocaine either weekly

or twice a week for approximately seven months, and a substantial

amount of crack cocaine, U.S. currency, and numerous weapons were

seized from McDonald’s apartment that he shared with Clark and from

the distribution location.         Moreover, the Government established

that Clark supplied at least three other co-conspirators with crack

cocaine for resale, and the co-conspirators worked out of the same

location, covered each other’s customers when necessary, assigned

lookouts to watch for the police, and provided transportation.

           This evidence was sufficient to convict McDonald of

conspiracy.      See United States v. Nunez, 432 F.3d 573, 578 (4th

Cir. 2005) (noting that nature of contemporary drug conspiracy is

often a “loosely-knit association of members linked only by their

mutual interest in sustaining the overall enterprise of catering to

the ultimate demands of a particular drug consumption market”); see

also United States v. Strickland, 245 F.3d 368, 384-85 (4th Cir.

2001) (discussing elements of drug conspiracy).               In addition,

although McDonald asserts that his relationship with Clark was that


                                    - 2 -
of a seller and buyer, the jury could infer that a conspiracy

existed from the amount, frequency, and circumstances of the drug

sales.   See United States v. Mills, 995 F.2d 480, 485 n.1 (4th Cir.

1993).

           Accordingly,    we   affirm    McDonald’s   conviction.     We

dispense   with   oral    argument,   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -